PER CURIAM.
The Department of Health and Rehabilitative Services (HRS) appeals, on the behalf of Joyce Byrd, an order of the trial court finding that appellant failed to prove paternity by the greater weight of the evidence. The proceedings at the hearing were not recorded. However, the record does show that a default was entered against the ap-pellee, James Jackson and there is no indication that the default was vacated. At the subsequent hearing, various letters were admitted into evidence which were addressed to Ms. Byrd and signed by appellee. Portions of these letters contain unequivocal statements by appellee admitting paternity. Accordingly, the record before us shows that appellant proved paternity by the greater weight of the evidence. Therefore, we reverse and remand for a new trial.
MILLS, Acting C. J., ERVIN, J., and MASON, ERNEST E., Associate Judge, concur.